      Case 2:18-cv-01115-RSL Document 206 Filed 01/13/21 Page 1 of 2

                UNITED STATES COURT OF APPEALS
                                                             FILED
                        FOR THE NINTH CIRCUIT
                                                             JAN 13 2021
                                                            MOLLY C. DWYER, CLERK
                                                             U.S. COURT OF APPEALS




STATE OF WASHINGTON; et al.,             No. 20-35030

            Plaintiffs - Appellees,
                                         D.C. No. 2:18-cv-01115-RSL
 v.                                      U.S. District Court for Western
                                         Washington, Seattle
DEFENSE DISTRIBUTED,
                                         MANDATE
            Defendant - Appellant.

and

US DEPARTMENT OF STATE; et al.,

            Defendants,

SECOND AMENDMENT
FOUNDATION, INC.; CONN
WILLIAMSON,

            Defendants,




STATE OF WASHINGTON; et al.,             No. 20-35064

            Plaintiffs - Appellees,
                                         D.C. No. 2:18-cv-01115-RSL
 v.                                      U.S. District Court for Western
                                         Washington, Seattle
US DEPARTMENT OF STATE; et al.,

            Defendants,
       Case 2:18-cv-01115-RSL Document 206 Filed 01/13/21 Page 2 of 2




 and

 SECOND AMENDMENT
 FOUNDATION and CONN
 WILLIAMSON,

              Defendants - Appellants.


       The judgment of this Court, entered July 21, 2020, takes effect this date.

       This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rhonda Roberts
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
